Citation Nr: 1520366	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder with symptoms of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO granted service connection for anxiety disorder with symptoms of posttraumatic stress disorder (PTSD); an initial 30 percent disability rating was assigned, effective December 17, 2010--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the initial 30 percent rating assigned to the above-cited disability to the Board. 

The Veteran testified at a video conference hearing before the undersigned via the above RO in September 2012.

In July 2014, the Board remanded the claim for additional development.  This matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim a remand is necessary to obtain outstanding VA treatment records and for a VA examination that is compliant with its July 2014 remand directives.  The Board will discuss each reason for remand separately below. 


i) Remand Compliance

In its July 2014 remand directives, the Board requested that the AOJ schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected anxiety disorder with symptoms of PTSD.  The Board specifically directed the examiner, in part, to discuss in detail the current symptoms due to the mental disorder and the level of occupational and social impairment caused by the mental disorder and to provide a full multi-axial diagnosis pursuant to Diagnostic Statistical Manual (DSM)-IV, including the assignment of a Global Assessment of Functioning Score (GAF)score.  (See July 2014 Board remand).  Although the Veteran was provided a VA psychiatric examination in September 2014, the examiner did not address these specific matters.  Therefore, the Board finds that prior to further appellate review, a remand is required to afford the Veteran another VA examination that is compliant with its July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

ii) Outstanding VA treatment records

During a September 2014 VA Mental Disorders examination, the examiner noted that the Veteran had continued to seek psychiatric treatment from the Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  (See September 2014 Mental Disorders VA examination report).  While treatment reports from this VAMC, dated through August 2014, are of record, more recent reports are absent. As these outstanding records might contain evidence as to the current severity of the Veteran's anxiety disorder with PTSD symptoms, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the Dorn VAMC in Columbia, South Carolina, dated from August 2014 to the present.  All efforts to obtain these records must be documented in the Veteran's electronic record. 

2.  After completion of the above, the Veteran should then be scheduled for a VA mental disorders examination to assess the current manifestations and severity of his anxiety disorder with PTSD symptoms.  The Veteran's VA electronic record must be made available to and be reviewed by the examiner in conjunction with the examination. 

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score and discuss the significance of the score. 

The examiner must comment on the Veteran's level of occupational and social impairment caused by the service-connected anxiety disorder with PTSD symptoms.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

